 PREFORM COMPANY, INC.Preform Company,Inc.andUnited Rubber, Cork,LinoleumandPlasticWorkers of America,AFL-CIO. Case 15-CA-5249December 4, 1974DECISION AND ORDERUpon a charge filed on May 2, 1974, and an amendedcharge filed on May 14, 1974, by United Rubber, Cork,LinoleumandPlasticWorkersofAmerica,AFL-CIO, herein called the Union, and duly served onPreform Company, Inc., herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 15, issueda complaint on June 5, 1974, against Respondent, alleg-ing that Respondent had engaged in and was engagingin unfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6) and(7) of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hearingbefore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on March 19, 1974,following a Board election on Case 15-RC-5296 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about February 1, 1974, and at all times there-after,Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so.On June 14, 1974, Respondent filed its answer tothe complaint admitting in part, and denying inpart, the allegations in the complaint and assertingan affirmative defense.On June 20, 1974, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 2, 1974, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Upon the entire record in this proceeding, the Boardmakes the following:IOfficial notice is taken of the record in the representation proceeding,Case 15-RC-5296, as the term "record" is defined in Secs 102 68,and102 69(g) of the Board's Rules and Regulations, Series 8, as amended SeeLTVElectrosystems, Inc,166 NLRB 938 (1967), enfd 388 F 2d 683 (C A4, 1968),Golden Age Beverage Co.,167 NLRB 151 (1967), enfd 415 F 2d26 (C A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va,1967),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (CA 7,1968), Sec 9(d) of the NLRARuling on the Motion for Summary Judgment233In its answer to the complaint and in its response tothe Notice To Show Cause, Respondent admits all ofthe substantive averments of the complaint but assertsas an affirmative defense the ineligibility of the Unionfor representative status because of its policy and prac-tice of racial discrimination. The General Counsel as-serts that the issues framed in Respondent's objectionsto the election and in its Request for Review in theunderlying representation proceeding were disposed ofby the Board's denial of review, thus leaving no triableissue requiring a hearing. We agree with the GeneralCounsel.Our review of the record herein, including the recordinCase 15-RC-5296, discloses that, after ahearing,2 the Regional Director directed an election,conducted on January 18, 1974, which resulted in avote of 49 to 1 in favor of the Union. Respondent filedtimely objections to conduct affecting the results of theelection and a supporting brief. Respondent's singleobjection alleged that the Union engages in. racial dis-crimination, thereby rendering it ineligible to act ascollective-bargaining representative of Respondent'semployees. After investigation and considering the Re-spondent's letter of February 12, 1974, and the casessubmitted in support of its objection, the Regional Di-rector issued, on March 19, 1974, a Supplemental Deci-sion and Certification of Representative in which hefound that the objections raised no substantial ormaterial issues as to the election or its results, overruledthe objection in its entirety, and certified the Union.On April 1, 1974, Respondent filed a Request forReview of the Regional Director's Supplemental Deci-sion and Certification of Representative, together witha supporting brief in which it substantially reiteratedthe matters raised in its objection to the election andalleged that the Board's Rules and Regulations effec-tively cut off its attempts to establish racial discrimina-tion at a hearing. In a telegraphic communication ofApril 19, 1974, the Board denied Respondent's Requestfor Review as raising no substantial issues warrantingreview.In its response to the Notice To Show Cause, theRespondent reiterates its representation case conten-tion that a hearing is required to determine the issue ofwhether the Union is engaging in racial discrimination,citing the newly issued decision inBekinsMoving &Storage Co. of Florida, Inc.,211 NLRB 138 (1974).2After several requests for a continuance, which were denied by theRegional Director, Respondent failed to appear, by either attorney or re-presentative, at the hearing The Regional Director's refusal to grant acontinuance was the subject of a Request for Review of the Regional Direc-tor's Decision and Direction of Election of December 21, 1973 The requestwas denied by the Board on January 11, 1974, as raising no substantial issueswarranting review215 NLRB No. 9 234DECISIONSOF NATIONALLABOR RELATIONS BOARDThis contention assumes, however, that the Respond-ent raised, in the representation case, the existence ofa substantial and material question of fact concerningthis issue.Not having presented any facts in the re-presentation case to support its allegations there, ahearing is not required. Accordingly, we find no meritin this contention.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior re-presentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.We shall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTIIITHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees em-ployed by Respondent at its Jackson, Mississippi,'facility including truckdrivers, but excluding alloffice clerical employees, professional employees,guards and supervisors as defined in the Act.2.The certificationOn January 18, 1974, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 15, designated the Union as their represen-tative for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton March 19, 1974,,and the Union continues to be suchexclusive representative within the meaning of Section9(a) of the Act.ITHE BUSINESS OF THE RESPONDENTRespondent, a Mississippi corporation with its officeand place of business in Jackson, Mississippi, is en-gaged in the manufacture of cardboard packingmaterial.During the past year, Respondent sold andshipped goods and materials valued in excess of $50,-000 to customers, each of which annually produces andships goods valued in excess of $50,000 directly topoints located outside the State of Mississippi.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.11THE LABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and Plastic Work-ers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3SeePittsburgh Plate Glass Co. v N.I..R.B.,313 U.S 146, 162 (1941),Rules and Regulationsof the Board, Secs 10267(f)and 102.69(c)B. The Request To Bargain and Respondent'sRefusalCommencing on or about January -28, 1974, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing on orabout January 30, 1974, and continuing at all timesthereafter to date, and by the unilateral changes onFebruary 1, 1974, in existing wage rates of employeesand insurance benefits available to employees the Re-spondent has refused, and continues to refuse, to recog-nize and bargain with the Union as the exclusive re-presentative for collective bargaining of all employeesin said unit.Accordingly, we find that the Respondent has, sinceJanuary 30, 1974, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, and by its February 1, 1974,unilateral changes in existing wage rates of employeesand insurance benefits available to employees Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1)of the Act. PREFORM COMPANY, INC.235IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above,have a close,intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom,and, upon request, bar-gain collectively with the Union as the exclusive rep-resentative of all employees in the appropriate unit,and, if an understanding is reached,embody such un-derstanding in a signed agreement.Having found that Respondent unilaterally and un-lawfully changed its existing wage rates and insurancebenefits available to employees, we shall direct thatRespondent reinstitute its former wage rates and insur-ance benefits and make whole its employees for anylosses they may have incurred as a result of suchchanges, together with interest at the rate of 6 percentper annum.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction Com-pany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Perform Company, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2.UnitedRubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO, is a labororganiza-tion within the meaning of Section 2(5) of the Act.3.All production and maintenance employees em-ployed by Respondent at its Jackson, Mississippi,facility including truckdrivers, but excluding all officeclerical employees, professional employees, guards, andsupervisors as defined in the Act,' constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.SinceMarch 19, '1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of the Act.5.By refusing on or about January 30, 1974, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit, and by unilaterally chang-ing on February 1, 1974, existing wage rates ofemployees and insurance benefits available to em-ployees,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondenthas interfered with,restrained,and coerced,and is in-terfering with,restraining,and coercing,employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Preform Com-pany, Inc., Jackson,Mississippi, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment, with United Rubber, Cork, Linoleumand PlasticWorkers of America, AFL-CIO, as theexclusive bargaining representative of its employees inthe following appropriate unit:All productionand maintenance employees em-ployed by Respondent at its Jackson, Mississippi,facility including truckdrivers, but excluding alloffice clerical employees, professional employees,guards and supervisors as defined in the Act.(b) Unilaterally changing existing wage rates of em-ployees or existing insurance benefits available to em-ployees.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act. 236DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Reinstitute its formerly existing wage rates andinsurance benefits and make whole its employees forany losses they may have suffered as a result of theunilateral changes in wage rates or insurance benefitsin the manner set forth in the section herein entitled"The Remedy."(c) Post at its office and place of business in Jackson,Mississippi, copies of the attached notice marked"Appendix."4 Copies of said notice, on forms pro-vided by the Regional Director for Region 15 afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the wordsin the noticereading "Posted by Order of theNational LaborRelationsBoard" shall read "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXcerning rates of pay, wages, hours, and other termsand conditions of employment with United Rub-ber,Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.-WE WILL NOT unilaterally change existing wagerates of employees or existing insurance benefitsavailable to employees.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL,upon request,bargain with the above-named Union,as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment,and, ifan understanding is reached, embody such under-standing in a signed agreement.The bargainingunit is:All production and maintenance employeesemployed by the Employer at its Jackson, Mis-sissippi,facility including truckdrivers,but ex-cluding all office clerical employees,profes-sional employees, guards and supervisors asdefined inthe Act.WE WILLreinstitute our formerly existing wagerates and insurance benefits and make whole ouremployees for losses they may have suffered as aresult of the unilateral changes in wage rates orinsurance benefits.PREFORMCOMPANY, INC.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectively con-